AMENDMENT NO. 5 TO




ASSET PURCHASE AND SALE AGREEMENT




DATED JUNE 14, 2007







THIS AMENDMENT NO. 5 to Asset Purchase and Sale Agreement is made and entered
into this 3rd day of March, 2008, by and among GLOBAL CASINOS, INC. a Utah
corporation ("Global"); and DOC HOLLIDAY CASINO, LLC, a Colorado limited
liability company (“Doc Holliday”).




WITNESETH:




WHEREAS, the parties executed and delivered a certain Asset Purchase and Sale
Agreement dated as of June 14, 2007, as amended by Amendment No. 1 thereto dated
September 28, 2007 and by Amendment No. 2 thereto dated November 30, 2007 and by
Amendment No. 3 thereto dated December 5, 2007 and by Amendment No. 4 thereto
dated January 30, 2008 (the “Agreement”); and




WHEREAS, the parties desire to modify and amend certain provisions of the
Agreement in the particulars herein below set forth.




NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained the parties agree as follows:




1.

Section 9.1(b) of the Agreement is further amended in its entirety to provide
the following:




“9.1(b)   By either Buyer or Seller, if for any reason the parties have failed
to close the transactions contemplated by this Agreement on or before March 31,
2008, provided that the party seeking to terminate is not in material default
hereunder.”




2.

This Amendment may not be construed to amend the Agreement in any way except as
expressly set forth herein.  The execution and delivery of this Amendment does
not constitute and this Amendment may not be construed to constitute a waiver by
any party of:




a.

Any breach of the Agreement by any party, whether or not such breach is now
existing or currently known or unknown to the non-breaching party or parties; or




b.

Any right or remedy arising from or available to a party by reason of a breach
of the  Agreement by any other party or parties.




3.

The parties hereby confirm that the Agreement, as amended by this Amendment, is
in full force and effect.  In the event of any conflict or inconsistency between
the provisions of this Amendment and the provisions of the Agreement, the
provisions of this Amendment shall control.








--------------------------------------------------------------------------------

4.

Unless otherwise defined herein, all capitalized terms shall have the meanings
set forth in the Agreement.







IN WITNESS WHEREOF, the parties have signed the Agreement the date and year
first above written.




GLOBAL CASINOS, INC.

a Utah corporation  










/s/ Clifford L. Neuman

Name:  Clifford L. Neuman

Title:  President




DOC HOLLIDAY CASINO, LLC.,

a Colorado limited liability corporation  







/s/ Fedele V. Scutti

Name: Fedele V. Scutti

Title:  Member














2


